DETAILED ACTION
The amendment field 4/29/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-13, 15 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoffman (US 2019/0162051).  
In regard to claim 1, Hoffman discloses a downhole treatment apparatus comprising: a first conduit (one of 104a-d, as in fig 2, also see fig 7 with multiple conduits 104b-d inside 104a) configured to transport a first fluid from a first fluid source at a surface of a wellbore through a first enclosed channel to a first outlet positioned in the wellbore; a second conduit (another of 104a-d, as in fig 7) configured to transport a second fluid from a second fluid source at the surface of the wellbore through a second enclosed channel to a second outlet positioned in the wellbore; and a mixing applicator (144) that includes the first outlet positioned to provide a discharge path for the first fluid that at least partially intersects a flow path of the second fluid within a confluence region within or external to the second conduit (as in fig 4), wherein the mixing applicator includes a pressure-sensitive flow control component (152, paragraph 80), as in that blocks flow to the first outlet when a fluid pressure within the first conduit is below a threshold pressure (paragraph 80).  
In regard to claim 2, Hoffman discloses a coiled tubing tool string (104a, as in paragraph 71) within which the second conduit is coextensively disposed in substantially parallel proximity with respect to the first conduit (as in 104b-d, fig 7).  
In regard to claim 3, Hoffman teaches wherein the first conduit is coextensively disposed within the second conduit (fig 4, 104a as within 104B, or fig 7 with any of 104b-d as within 104a).  
In regard to claim 4, Hoffman teaches wherein the mixing applicator comprises an internal mixing sub (144) in which the first outlet comprises one or more orifices in the first conduit (fig 4 outer conduit TB as leading to 162) and the second outlet comprises one or more orifices in the second conduit downstream of the one or more orifices in the first conduit (fig 4 inner conduit TA as leading to 162 and having a downstream orifice as shown).  
In regard to claim 5, Hoffman teaches wherein each of the one or more orifices in the first conduit have a smaller surface area than a flow area through the first conduit (fig 4 as shown where arrow is leading to 162).  
In regard to claim 7, Hoffman teaches wherein the mixing applicator is included in a treatment tool on a tool string (as in fig 4) and is configured to discharge combined fluid components from the confluence region to a region external to the treatment tool (out of 144 as in fig 3).  
In regard to claim 10, Hoffman discloses a method for applying a multi-component treatment, said method comprising: transporting a first fluid from a surface of a wellbore through a first conduit (104a) to a first outlet positioned in the wellbore (as in fig 4); transporting a second fluid from the surface of the wellbore through a second conduit (104b) to a second outlet positioned in the wellbore; and combining the first and second fluids within a confluence region (within 146) after passing through a mixing applicator (144) located downhole that includes at least a portion of a discharge flow path from the first outlet, wherein the mixing applicator includes a pressure-sensitive flow control component (152, 154) that blocks flow to the first outlet when a fluid pressure within the first conduit is below a threshold pressure.  
In regard to claim 11, Hoffman discloses wherein the first conduit and the second conduit are included in an injection string (104A, as in fig 7 with first and second conduit as any of 104b-d) having the mixing applicator that includes the first outlet and the second outlet.  
In regard to claim 12, Hoffman discloses wherein the first and second fluids are loaded within the first and second conduits prior to initiation of downhole mixing during a treatment operation (inherent that fluids are within conduits prior to mixing).  
In regard to claim 13, Hoffman discloses wherein said transporting the first and second fluids comprises: transporting a volume of the first fluid based on a treatment procedure (inherent that fluids are chosen based on desired procedure); and transporting a volume of the second fluid based on the treatment procedure (inherent that fluids are chosen based on desired procedure).  
In regard to claim 15, Hoffman discloses wherein said combining the first and second fluids includes discharging the first fluid from the first outlet that is disposed in the confluence region within or external to the second conduit (as within 144 fig 3, or necessarily as in fig 7, where multiple conduits would converge to a region outside of any of 104b-d).  
In regard to claim 21, Hoffman discloses wherein the pressure-sensitive flow control component comprises a pressure-sensitive flapper valve, a pressure-sensitive spring valve (168/166), or a pressure-sensitive rupture disk valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Gothard (US 2010/0063639).  Hoffman discloses all the limitations of these claims, as applied to claim 1 above, and including, in regard to claim 9, a first pump (122A) having an input port (fig 7 as receiving from 126A) that receives fluid and an output port (fluid as shown exiting pump) coupled to the inlet of the first conduit (fig 7); a second pump (122B) having an input port that receives the second fluid and an output port coupled to an inlet of the second conduit (fig 6), but Hoffman does not disclose at least one flow control device to control flow through the conduits with a flow control system.  Gothard discloses a downhole treatment system wherein at least one flow control device (35, 135, 235) configured to control flow of a first fluid (from 30) through a first conduit and to control flow of a second fluid (130, 135) through a second conduit; and a flow control system (100) configured to operate said at least one flow control device (paragraph 36), based at least in part, on a downhole parameter and a treatment procedure (paragraph 35-38, where sensors 50, 150, 250 are indicative of downhole parameters which the PLC 100 bases control on).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the flow control devices and flow control system of Gothard with the system of Hoffman in order to better and more precisely control delivery of treatment fluids from their source and provide automated control over the injection (as in paragraph 37 of Gothard).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Muecke et al. (US 3,727,691).  Hoffman discloses all the limitations of this claim, as applied to claim 13 above, except for disclosing pumping at dependent fluid rates between the first and second conduit.  Muecke et al. discloses a method wherein a first fluid volume is transported at a first rate, and a second fluid is transported at a second rate determined at least in part on the first rate (col. 10, lines 52-60).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to use dependent fluid rates, as taught by Muecke et al., with the methods of Hoffman in order to better obtain an efficient desired reaction (as in Muecke et al., col. 10, lines 52-60).

Claims 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Kuhn de Chizelle et al. (US 2013/0277047).  Hoffman discloses all the limitations of these claims, as applied to claim 13 above, except for explicitly disclosing selecting a treatment procedure, determining a downhole parameter and generating a mixing schedule.  
In regard to claim 16, Kuhn de Chizelle et al. disclose a method wherein transporting a volume of a first fluid and transporting a volume of a second fluid comprisesAMENDMENT AND RESPONSE UNDER 37 CFR § 1.116Page 5 Application Number: 16/834,076Dkt: 2018-IPM-102789 U1 USFiling Date: Mar 30, 2020Title: MULTI-COMPONENT DOWNHOLE TREATMENTin response to a treatment request, selecting the treatment procedure that indicates mixing parameters of the first fluid and the second fluid (paragraph 45); determining at least one downhole parameter (paragraphs 15, 24, 41, 45); and generating a transport and mixing schedule based, at least in part, on the treatment procedure and the at least one downhole parameter (inherent to performing procedure as in paragraph 45).
In regard to claim 18, Kuhn de Chizelle et al. disclose wherein the downhole parameter is at least one of a fluid pressure of the first conduit, a fluid pressure of the second conduit, and a downhole temperature (paragraph 24).  
In regard to claim 19, Kuhn de Chizelle et al. disclose wherein said transporting the volume of the second fluid based on the treatment procedure comprises initiating or terminating transport of the second fluid relative to initiating or terminating transport of the first fluid based, at least in part, on the transport and mixing schedule (inherent as treatment operation would include transport inherently with initiation and termination, as valves as in paragraph 23, 23, 30, 34 which are used to initiate or terminate transport and mixing is inherently based on schedule as determined in paragraph 45).  
In regard to claim 20, Kuhn de Chizelle et al. disclose mixing the first and second fluids at a point during a treatment operation based on the transport and mixing schedule (inherent as described the fluids are mixed, paragraph 45).
	It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the methods of Kuhn de Chizelle et al. with those of Hoffman, in order to provide more precise control over the treatment operation by more precisely providing the chemicals and their delivery.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Kuhn de Chizelle et al. as applied to claim 16 above, and further in view of Daussin et al. (US 2010/0108311).  Hoffman and Kuhn de Chizelle et al. disclose all the limitations of this claim, as applied to claim 16 above, except for selecting a treatment procedure that indicates a reaction period associated with at least one environmental parameter.  Daussin et al. disclose a method wherein a treatment procedure is chosen (paragraph 5, composition of treatment fluid) that indicates a reaction period associated with at least one environmental parameter (paragraph 5, as chosen based on temperature and reaction under temperature conditions).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify the method of Hoffman, as modified by Kuhn de Chizelle et al., to select a treatment procedure including a reaction period associated with at least one environmental parameter, as taught by Daussin et al., in order to obtain a desired and efficient reaction under specific wellbore conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/17/2022